Order entered July 2, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01407-CR
                                      No. 05-13-01408-CR

                     ROBERT JOSEPH MANGIAFICO, JR., Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                   Trial Court Cause Nos. 380-80747-2011, 380-80749-2011

                                            ORDER
       The Court REINSTATES the appeals.

       On May 21, 2014, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeal; (2) appellant is indigent; (3) the trial court appointed Mary Scanlon to represent appellant

on September 20, 2013; (4) Ms. Scanlon informed the trial court that due to family illness, she

did not believe she could adequately fulfill her responsibilities as appellant’s attorney at this

time; (5) the trial court granted Ms. Scanlon’s motion to withdraw and appointed John

Schomburger as appellant’s new attorney; and (6) the trial court recommended that Mr.

Schomburger be given until August 15, 2014 to file appellant’s brief.
       We DIRECT the Clerk to substitute John Schomburger as appellant’s appointed attorney

of record in place of Mary Scanlon.

       We ORDER appellant to file his brief by AUGUST 15, 2014.

                                                 /s/    DAVID EVANS
                                                        JUSTICE